                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION




 UNITED STATES OF AMERICA,
                                                   CR 19-07- BU-DLC
                      Plaintiff,

        vs.                                         ORDER
                                                                          FILED
                                                                             AUG O8 2019
 ELLEN LORRAINE VAN AUSDOL,
                                                                         Clert<, U.S Oittric:t Court
                                                                            District Of Montana
                                                                                 Missoula
                      Defendant.

      Before the Court is the Unopposed Motion for Leave to File Victim Impact

Statements Under Seal (Doc. 20) filed by the United States. The United States

asserts that the victim impact statements contain "sensitive material" as defined

under L.R. CR 16.4(a). (Doc. 20 at 1-2.) The United States also asserts that the

victim impact statements also contain information that should be kept sealed so as

to preserve the victims' rights to have their dignity and privacy treated with

respect. (Id. at 2 (quoting 18 U.S.C. § 377l(a)(8)).) The Court agrees but notes

that, because the statements contain sensitive material as defined under L.R. CR

16.4(a), a motion was unnecessary under L.R. CR 49. l(a)(2)(B). Nevertheless,

      IT IS ORDERED that the United States' Motion (Doc. 20) is GRANTED

and the Clerk of Court is directed to file the victim impact statements (Docs. 21-1

through 21-9) under seal in this case.

                                         -1-
DATED this 8th day of August, 2019.




                             Dana L. C hristensen, C hief istrict Judge
                             United States Distric t C ourt




                              -2-
